Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Non-elected claims 4-11 and 13-16 have been rejoined due to the dependency of allowable claims 1 and 18.


Reason for Allowance
	Claims 1-11 and 13-21 are allowed.
	The following is an examiner's statement of reasons for allowance: Prior art do not teach or render obvious “a gate electrode configured to form to contact the oxide insulating film and including a metal nitride in a crystal orientation including at least one of a (200) orientation and a (220) orientation, the gate electrode layered along a trench structure with the oxide insulating film;…wherein the semiconductor device includes a vertical MOSFET comprising the trench structure penetrating into the nitride semiconductor layer such that a bottom surface of the trench structure is disposed below a bottom surface of the nitride semiconductor layer, wherein the gate electrode 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/TRANG Q TRAN/Primary Examiner, Art Unit 2811